Citation Nr: 1313464	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  10-27 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for headaches.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a neck disability.

6.  Entitlement to service connection for a right shoulder disability.

7.  Entitlement to service connection for a thyroid disorder, claimed as Graves' disease.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to February 1997.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision by the RO in St. Petersburg, Florida.  

A personal hearing was held before the undersigned Veterans Law Judge (VLJ) at the RO (i.e., a Travel Board hearing) in January 2012, during which the Veteran presented oral argument in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ did not specifically note the bases of each of the prior determinations or the elements that were lacking to substantiate each claim.  The VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms relating to the claimed disabilities since service, and whether all relevant evidence was on file.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Because the claims for service connection for a low back disability and headaches have been previously considered, denied, and not timely appealed, new and material evidence is required to reopen these claims to warrant further consideration of them on their underlying merits.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  Regardless of the RO's determinations in this regard, the Board must make this threshold determination, because it in turn affects the Board's jurisdiction to consider these claims on their underlying merits, i.e., on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); and Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

Additional pertinent evidence was received from the Veteran in January 2012.  As the Veteran has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304 (2012). 

The Veteran has both a paper and electronic ("Virtual VA") claims file.  While the above appeals for service connection were pending, the RO was concurrently adjudicating other issues, and associating additional evidence with the Veteran's Virtual VA folder.

The issues of entitlement to service connection for a low back disability, a neck disability, a right shoulder disability and a thyroid disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In an unappealed April 2007 rating decision, the RO most recently denied the Veteran's claims of entitlement to service connection for a low back disability and for headaches.

2.  Some of the evidence received since the prior decision is not cumulative or redundant of evidence already of record and considered in that decision, relates to an unestablished fact necessary to substantiate the claims for service connection for a low back disability and headaches, and raises a reasonable possibility of substantiating these claims.

3.  It is as likely as not the Veteran developed migraine headaches during her military service, based on probative medical and other competent evidence of record establishing this nexus.


CONCLUSIONS OF LAW

1.  The prior April 2007 rating decision that most recently denied the Veteran's claims of entitlement to service connection for a low back disability and headaches is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2012).

2.  New and material evidence having been received, the claims for service connection for a low back disability and headaches are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  Resolving all reasonable doubt in her favor, the Veteran's chronic migraine headaches were incurred during her active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Here, though, the Board need not discuss whether there has been VCAA compliance as to the issues of whether new and material evidence has been submitted to reopen claims for service connection for a low back disability and headaches, and the issue of service connection for headaches, because the Board is reopening the claims for service connection for a low back disability and for headaches on the basis of new and material evidence, and granting the claim for service connection for headaches.   

Thus, any deficiency in VA's compliance with the duties to notify and assist as to these issues is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  See 38 C.F.R. § 20.1102; Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (in which the U. S. Supreme Court made clear that VCAA notice and assistance errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, has this burden of proof of establishing there is a VCAA notice or assistance error and, moreover, that it is unduly prejudicial, meaning outcome determinative of the claim).  There simply is no such possibility in this particular instance as to these issues.

Analysis

New and Material Evidence 

A decision of the RO becomes final and binding and not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, and a substantive appeal (VA Form 9 or equivalent) is filed within 60 days from the date the RO mails the statement of the case to the Veteran, or within the remainder of the one-year period from receiving notification of the decision in question.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim has been previously denied and that decision became final and binding because there was not completion of these steps to perfect the appeal of the claim to the Board, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to the claim.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156(a).  See also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

According to VA regulation, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary to consider the patently incredible to be credible"). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court stated that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim. In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened. This then triggers VA's duty to assist in providing the claimant with a VA examination.

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Petition to Reopen the Claim for Service Connection for a Low Back Disability 

The RO first considered and denied the claim for service connection for a low back disability in a March 1998 rating decision.  The basis of that earlier denial was that although there was evidence of treatment for complaints of low back pain in service, there was no evidence of a current low back disability.  The Veteran was properly notified of this decision and she did not appeal it.  Therefore, that decision is final and binding on her based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103.

The Veteran filed an application to reopen her claim for service connection for a low back disability in March 2003.

In an August 2003 rating decision, the RO determined that new and material evidence had not been submitted to reopen a claim for service connection for a low back disability.  The Veteran was properly notified of this decision and she did not appeal it.  Therefore, that decision is final and binding on her based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103.

The Veteran filed an application to reopen her claim for service connection for a low back disability in November 2006.

In an April 2007 rating decision, the RO determined that new and material evidence had not been submitted to reopen a claim for service connection for a low back disability.  The Veteran was properly notified of this decision and she did not file a notice of disagreement with this rating decision, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156 (2012); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the April 2007 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104 , 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103, 20.1105 (2012). 

Evidence of record at the time of the prior April 2007 rating decision included service treatment records (STRs) showing intermittent complaints of low back pain, and post-service private medical records dated from 2000 to 2003 reflecting treatment for low back pain.  A November 2000 record from a chiropractor, D.A.E., D.C., shows that she reported that this pain began after childbirth three years ago, and complained of low back pain associated with her menstrual cycle.  A March 2001 private medical record from Jacksonville Orthopaedic Institute reflects that the Veteran reported that her back problem began in November 2000 without any particular reason.  The evidence also included a report of a July 2003 VA spine compensation and pension examination.  This examination report reflects that the Veteran complained of intermittent low back pain since an injury in service, and said she had occasional flare-ups of back pain related to menstruation.  A lumbar spine X-ray study was normal, and the examiner diagnosed "mechanical back pain or intermittent back strain."  The examiner opined, "I believe she has mechanical low back pain which is unfortunately quite common in the population at large and is, I believe, less likely than not related to her military service."

The Veteran filed her most recent application to reopen her claim for service connection for a low back disability in June 2008.

Additional evidence received since the April 2007 rating decision includes VA treatment records dated since 2006 showing ongoing treatment for low back pain, diagnosed as lumbago.  Although this evidence was not previously on file, it is not new and material, as it is merely cumulative of the evidence that was previously of record and shows the continued existence of episodes of low back pain.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records merely describing the Veteran's current condition are not material to issue of service connection and are not sufficient to reopen a claim for service connection based on new and material evidence.). 

In alleging that her current low back pain began in service, the Veteran is merely reiterating the very same argument she made prior to the RO denying her claim in April 2007.  So this, too, is not new evidence.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992); Untalan v. Nicholson, 20 Vet. App. 467 (2006) (New arguments based on the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.).

Additional evidence received since the last prior final decision in April 2007 also includes private medical records and a letter dated in December 2011 by a private physician, J.J.K., D.O.  In his December 2011 letter, Dr. K. indicated that he had treated the Veteran for the past year.  He stated that after reviewing her medical records, she has a history of chronic pain in the neck, shoulder and lower back as well as recurrent migraine headaches dating back to when she was in the Navy, and presently suffered from these conditions incurred while in the Navy.  This additional evidence, when considered in combination with the other evidence of record, is both new and material.  Specifically, the claims file now contains a medical nexus opinion linking current low back pain to service.  Thus, this evidence relates to an unestablished fact necessary to substantiate this claim and raises a reasonable possibility of substantiating this claim, and this claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

Petition to Reopen the Claim for Service Connection for Headaches

The RO first considered and denied the claim for service connection for headaches in a March 1998 rating decision.  The basis of that earlier denial was that although there was evidence of treatment for headaches in service, there was no evidence of a current chronic headache disability.  The Veteran was properly notified of this decision and she did not appeal it.  Therefore, that decision is final and binding on her based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103.

The Veteran filed an application to reopen her claim for service connection for a headache disability in November 2006.

In an April 2007 rating decision, the RO determined that new and material evidence had not been submitted to reopen a claim for service connection for headaches.  The Veteran was properly notified of this decision and she did not file a notice of disagreement with this rating decision, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156 (2012); Bond, supra; Buie, supra.  Thus, the April 2007 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104 , 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103, 20.1105 (2012). 

Evidence of record at the time of the prior April 2007 rating decision included service treatment records (STRs) showing intermittent complaints of headaches, variously diagnosed as migraine, muscle contraction headaches, tension headaches, and cephalgia.  Additional evidence included post-service private medical records dated from 2001 to 2003 reflecting treatment for a variety of conditions, including recurrent sinusitis and headaches.  Additional evidence included the Veteran's March 2003 statement in which she contended that her headaches were due to allergic rhinitis.

Additional evidence received since the April 2007 rating decision includes VA treatment records dated since 2006 showing episodic treatment for headaches.  Although this evidence was not previously on file, it is not new and material, as it is merely cumulative of the evidence that was previously of record and shows the continued existence of recurrent headaches.  See Morton, supra.

In alleging that her current headaches began in service, the Veteran is merely reiterating the same argument she made prior to the RO denying her claim in April 2007.  So this, too, is not new evidence.  Bostain, supra; Reid, supra; Untalan, supra.

Additional evidence received since the last prior final decision in April 2007 also includes private medical records and a letter dated in December 2011 by a private physician, J.J.K., D.O.  In his December 2011 letter, Dr. K. indicated that he had treated the Veteran for the past year.  He stated that after reviewing her medical records, she has recurrent migraine headaches dating back to when she was in the Navy, and presently suffered from this condition incurred while in the Navy.  This additional evidence, when considered in combination with the other evidence of record, is both new and material.  Specifically, the claims file now contains a medical nexus opinion linking current migraine headaches to service.  Thus, this evidence relates to an unestablished fact necessary to substantiate this claim and raises a reasonable possibility of substantiating this claim, and this claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection for Migraine Headaches 

The Veteran contends that she incurred chronic migraine headaches during service.

Service connection is granted if it is shown the Veteran has disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 

To establish entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing she has at some point since the filing of her claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Certain diseases like organic diseases of the nervous system will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b). 

Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302   (1999).  To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404   (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be demonstrated by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).

Thus, service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available. Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Here, there is no disputing the Veteran has a current chronic headache disability. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed and that, without this proof of current disability, there can be no valid claim).  Medical evidence of record reflects treatment and diagnosis of migraine headaches.

Resolution of her appeal, instead, turns on whether these migraine headaches are attributable to her military service.  See Watson v. Brown, 4 Vet. App. 309, 314   (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico  v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Board notes that the only service treatment records (STRs) on file are photocopies and were submitted by the Veteran.  

The Veteran's STRs reflect that on enlistment medical examination in February 1990, her neurologic system was normal.  In a February 1990 report of medical history, she denied a history of frequent or severe headaches.  Subsequent STRs show intermittent complaints of headaches, variously diagnosed as migraine, muscle contraction headaches, and cephalgia.  A June 1994 emergency room note reflects that the Veteran presented with a history of chronic recurrent cephalgia.  The pertinent diagnostic assessment was migraine.  She was given intravenous medication and advised not to drive home.   Her problem summary list includes a March 1995 entry of headaches - muscle contraction.  On periodic medical examination in May 1995, the Veteran's neurologic system was normal.  In a May 1995 report of medical history, she reported a history of frequent or severe headaches, and the reviewing examiner noted that she had a history of migraines, controlled with medication, no current disability.  In an August 1995 report of medical history, the Veteran reported a history of frequent or severe headaches, and the reviewing examiner noted one episode of headaches lasting for two days, six months ago, diagnosed as tension headaches, with no current disability.

Post-service private medical records dated from 2001 to 2008 reflect treatment for a variety of conditions, including headaches associated with recurrent sinusitis and with medication.  In February 2006, she complained of allergies and persistent frontal headache.  The diagnoses were acute sinusitis and chronic allergic rhinitis.

In a March 2003 statement, the Veteran contended that her headaches were due to allergic rhinitis.

An April 2007 VA outpatient treatment record reflects that the Veteran had a prior medical history of allergic rhinitis and headaches, among other conditions.  She reported headaches, relieved by Excedrin Migraine.  The pertinent diagnostic assessment was headaches - Excedrin Migraine.  Subsequent VA medical records reflect treatment for migraine headaches.

In a December 2011 private medical record, a private physician, J.J.K., D.O., noted that the Veteran reported that she was in the Navy for six years and during that time developed migraine headaches and neck, shoulder and low back pain, and brought in documentation of this.  After an examination, he diagnosed history of migraine headaches as well as chronic pain in her neck, shoulder and lower back since she was in the military.

In a December 2011 letter, Dr. K. indicated that he had treated the Veteran for the past year.  He stated that after reviewing her medical records, it was his opinion that she has recurrent migraine headaches dating back to when she was in the Navy, and presently suffered from this condition incurred while in the Navy.  

At her January 2012 Board hearing, the Veteran testified that she did not have problems with headaches prior to service, and that she first noticed headaches in service after boot camp in 1992.  She reported having several incapacitating headaches in service for which she sought treatment, including one time when she went to the hospital, was given an injection, and her sister had to drive her home.  Her sister also testified at the hearing and confirmed this incident.  The Veteran testified that she had recurrent headaches during service and ever since.  She stated that she provided Dr. K. with a certified copy of her military record, and these were the medical records he referred to in his letter.

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record (both medical and lay) and the evaluation of its competency and credibility to in turn determine its ultimate probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  All reasonable doubt material to this determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

The Board finds that there is medical evidence both during and after service showing that the Veteran has had headaches that were attributed to different and varying etiologies, including muscle contraction, tension, sinusitis, and migraine, and some of these headaches were evidently acute and transitory.  However, Dr. K.'s medical opinion, to the effect that the Veteran has had chronic recurrent migraine headaches beginning in service is both competent and highly probative, since it was based on his treatment of the Veteran and a review of her STRs.

Throughout this appeal, the Veteran has consistently asserted that her migraine headaches began in service, and indeed, treatment for headaches, including for migraine headaches, is shown in service.  She is certainly competent to say she began having severe headaches while in service since this is within the realm of lay experience.  38 C.F.R. § 3.159(a)(2).  See also Jandreau, supra; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  

Based on a review of all of the relevant evidence of record, the Board finds that the Veteran's history, asserting migraine headaches dating back to her service, to be accurate, facially plausible, and consistent with the overall record.  And when, as here, lay evidence is both competent and credible, it is probative.  See Rucker v. Brown, 10 Vet. App. 67 (1997).

For these reasons and bases, the medical and lay evidence concerning the determinative issue of whether the Veteran's current migraine headache condition is related to service is at least in relative equipoise, i.e., about evenly balanced for and against her claim.  Consequently, resolving all reasonable doubt in her favor concerning the origin of her migraine headaches, the Board finds that service connection is warranted for this disorder.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990); see also Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).  An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology; this need only be an as likely as not proposition, which in this instance, at the very least, it is.  See Alemany v. Brown, 9 Vet. App. 518, 519   (1996). 

ORDER

New and material evidence having been received, the claim of entitlement to  service connection for a low back disability is reopened, and the claim is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for headaches is reopened, and service connection for migraine headaches is granted.


REMAND

Regrettably, with respect to the claims for service connection for a low back disability, a neck disability, a right shoulder disability, and a thyroid disorder, additional development is necessary prior to appellate review.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board initially notes that the Veteran has both a hard copy and electronic ("Virtual VA") claims file.  While this appeal was pending, voluminous additional computerized VA medical records were associated with the Veteran's Virtual VA claims file.  Some of this evidence is pertinent to the appeal issues listed above, but this evidence has not yet been reviewed by the RO in the context of the instant appeal, with issuance of a supplemental statement of the case.  Such must be done prior to appellate review.  See 38 C.F.R. §§ 19.31, 19.37; see also Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that the only service treatment records (STRs) on file are photocopies and were submitted by the Veteran.  A report of a separation medical examination is not on file, and the Board finds that another attempt should be made to obtain any additional STRs that may be available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that she incurred neck and right shoulder disabilities, to include spasms, pain, and stiffness, as a result of heavy lifting in service.  She contends that she incurred a low back disability due to a motor vehicle accident in service.  

With respect to the claim for service connection for a thyroid disorder, the Board notes that in her original February 1998 claim for service connection, the Veteran claimed service connection for eye swelling, redness, and "matting."  In a March 1998 rating decision, the RO granted service connection for blepharitis (chronic inflammation of the eyelids).  The Veteran now claims service connection for Graves' disease (a thyroid disorder), and contends that her in-service eye problems and swelling, and other symptoms such as anxiety were actually early manifestations of Graves' disease.  STRs are negative for a diagnosis of a thyroid disorder, and post-service medical records are negative for such a diagnosis until 2007.  In this regard, the Board observes that private medical records reflect that her levels of thyroid-stimulating hormone (TSH) were within a normal range in January 2003 and August 2004.  

A report of a March 2007 VA eye examination reflects that the Veteran had proptosis of the right eye, which was a "new" process.  She was referred for ophthalmology follow-up.  An April 2007 VA outpatient treatment record reflects that her TSH level was low.  Subsequent VA and private medical records reflect diagnoses of hyperthyroidism, proptosis of the right eye, Graves' disease, goiter, exophthalmos, Hashimoto's thyroiditis, and autoimmune thyroiditis.

In a December 2011 private medical record, a private physician, J.J.K., D.O., noted that the Veteran reported that she was in the Navy for six years and during that time developed neck, shoulder and low back pain, and brought in documentation of this.  He also noted her history of Graves' disease and Hashimoto's thyroiditis.  After an examination, he diagnosed history of chronic pain in her neck, shoulder and lower back since she was in the military.  He did not provide an opinion as to the thyroid disorders.

By a subsequent letter dated in December 2011, Dr. K. indicated that the Veteran had been treated in his office (Mayo Clinic Florida) for several years, and he had treated her for the past year.  He stated that after reviewing her medical records, she has a history of chronic pain in the neck, shoulder and lower back dating back to when she was in the Navy, and presently suffered from these conditions incurred while in the Navy.  It does not appear that all of the Veteran's Mayo Clinic records are on file, and they should be obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
 
Recent VA medical records reflect treatment for low back pain, diagnosed as chronic low back pain (see an August 2008 orthopedic consult), and lumbago.  (Lumbago is defined as pain in the mid and lower back; a descriptive term not specifying cause.  See Stedman's Medical Dictionary, 27th ed., 2000, at 1034.)  She has also been diagnosed with cervicalgia (neck pain) and fibromyalgia with neck and back pain.

The Board notes that pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The first requirement for any service-connection claim is there must be competent and credible evidence confirming the Veteran has the claimed disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992)

In light of the medical opinion by Dr. K. linking current pain of the low back, neck and right shoulder with service, the Board finds that VA medical examinations are warranted to determine the nature and etiology of the low back, neck, and shoulder pain, and whether there is a diagnosis of a current disability in these painful areas.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (When determining whether a VA examination is required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability.)

Similarly, given the suggestion in the evidence that the Veteran may have had thyroid symptoms prior to her eventual diagnosis with a thyroid disorder, a VA medical examination is warranted to obtain a medical opinion regarding the etiology of the thyroid disorder.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon, supra.

At her January 2012 Board hearing, the Veteran testified that she has been receiving treatment at the Jacksonville VA outpatient clinic since approximately 1997.  However, the earliest VA treatment records in the paper claims file are dated in 2007, while the earliest such records in the Virtual VA folder are dated in 2006.  The United States Court of Appeals for Veterans Claims (Court) has held that VA medical records are in constructive, even if not actual, possession of the agency and must be obtained if the material could be determinative of the claim.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

On remand, the RO/AMC should attempt to obtain all relevant VA and private treatment records that are not already on file, including relevant VA treatment records dated prior to August 2006.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c); Bell, supra.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated her for a low back disability, a neck disability, a right shoulder disability, and a thyroid disorder since service (the records of which have not already been submitted or obtained).  After securing any necessary releases, obtain any records that are not duplicates of those already in the claims file.

In particular, the RO/AMC should attempt to obtain any relevant VA treatment records dated prior to August 2006, and any private Mayo Clinic records that are not already on file.

2.  Contact any appropriate service records repository and attempt to obtain any available additional STRs pertaining to the Veteran.

3.  Then, schedule the Veteran for a VA medical examination in order to obtain a medical nexus opinion concerning the etiology of any currently diagnosed  disability of the low back, neck, and/or right shoulder.  In particular, medical opinion is needed concerning the likelihood (very likely, as likely as not, or unlikely) that any current disability is related to or the result of her military service.

If the examiner is unable to provide this requested medical opinion without resorting to mere speculation, he or she must discuss why this is not possible or feasible.  In particular, the examiner must specify whether an opinion cannot be rendered because the limits of medical knowledge have been exhausted, or whether additional testing, information, or other procurable data could be obtained that would lead to a conclusive or more definitive opinion, or whether for example there are multiple possible etiologies with none more prevalent than another, etc.

The examiner must discuss the rationale of all opinions offered, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record. 

4.  Also schedule the Veteran for a VA medical examination in order to obtain a medical nexus opinion concerning the etiology of Graves' disease or any other current thyroid disorder.  In particular, medical opinion is needed concerning the likelihood (very likely, as likely as not, or unlikely) that any thyroid disorder is related to or the result of her military service.

If the examiner is unable to provide this requested medical opinion without resorting to mere speculation, he or she must discuss why this is not possible or feasible.  In particular, the examiner must specify whether an opinion cannot be rendered because the limits of medical knowledge have been exhausted, or whether additional testing, information, or other procurable data could be obtained that would lead to a conclusive or more definitive opinion, or whether for example there are multiple possible etiologies with none more prevalent than another, etc.

The examiner must discuss the rationale of all opinions offered, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record. 

5.  Then readjudicate the claims for service connection.  If the claims are not granted to the Veteran's satisfaction, send her and her representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


